   Case: 1:19-cr-00097 Document #: 104 Filed: 10/26/20 Page 1 of 4 PageID #:840




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

UNITED STATES OF AMERICA                    )
                                            )      No. 19 CR 97
         v.                                 )
                                            )      Judge Andrea R. Wood
SULTAN ISSA                                 )

                PROTECTIVE ORDER GOVERNING DISCOVERY

         Upon the motion of the government, pursuant to Fed. R. Crim. P. 16(d) and 18

U.S.C. § 3771(a), and for good cause shown, it is hereby ORDERED:

         1.    All of the materials provided by the United States in preparation for, or

in connection with, any stage of the proceedings in this case (collectively, “the

materials”) are subject to this protective order and may be used by defendant and

defendant’s counsel solely in connection with the defense of this case, and for no other

purpose, and in connection with no other proceeding, without further order of this

Court.

         2.    Defendant and defendant’s counsel shall not disclose the materials or

their contents directly or indirectly to any person or entity other than persons

employed to assist in the defense and other persons to whom the Court may authorize

disclosure (collectively, “authorized persons”).

         3.    Certain materials disclosed by the government contain particularly

sensitive information, including financial information of one or more persons other

than the defendant, as well as confidential business information belonging to one or

more entities. No such materials, or the information contained therein, may be
   Case: 1:19-cr-00097 Document #: 104 Filed: 10/26/20 Page 2 of 4 PageID #:841




disclosed to any persons other than defendant, counsel for defendant, persons

employed to assist the defense, or the person to whom the sensitive information solely

and directly pertains, without prior notice to the government and authorization from

the Court. Absent prior permission from the Court, information marked as sensitive

shall not be included in any public filing with the Court, and instead shall be

submitted under seal (except if the defendant chooses to include in a public document

sensitive information relating solely and directly to the defendant).

       4.     Defendant, defendant’s counsel, and authorized persons shall not copy

or reproduce the materials except in order to provide copies of the materials for use

in connection with this case by defendant, defendant’s counsel, and authorized

persons. Such copies and reproductions shall be treated in the same manner as the

original materials.

       5.     Defendant, defendant’s counsel, and authorized persons shall not

disclose any notes or records of any kind that they make in relation to the contents of

the materials, other than to authorized persons, and all such notes or records are to

be treated in the same manner as the original materials.

       6.     This order does not apply to discovery materials previously produced by

defendant’s counsel in response to a subpoena served pursuant to Federal Rule of

Civil Procedure 45 by a party in the matter of Emigrant Bank Fine Art Finance LLC

et al. v. River North Collections, et al., Case No. 18 C 383 (N.D. Ill.).

       7.     Before providing materials to an authorized person, defense counsel

must provide the authorized person with a copy of this Order.




                                             2
   Case: 1:19-cr-00097 Document #: 104 Filed: 10/26/20 Page 3 of 4 PageID #:842




      8.     Upon conclusion of all stages of this case, all of the materials and all

copies made thereof shall be disposed of in one of three ways, unless otherwise

ordered by the Court. The materials may be (1) destroyed; (2) returned to the United

States; or (3) retained in defense counsel’s case file.     The Court may require a

certification as to the disposition of any such materials. In the event that the

materials are retained by defense counsel, the restrictions of this Order continue in

effect for as long as the materials are so maintained, and the materials may not be

disseminated or used in connection with any other matter without further order of

the Court.

      9.     To the extent any material produced by the United States to defendant

or defendant’s counsel were produced by mistake, the United States shall have the

right to request the return of the material and shall do so in writing. Within five days

of the receipt of such a request, defendant and/or defendant’s counsel shall return all

such material if in hard copy, and in the case of electronic materials, shall certify in

writing that all copies of the specified material have been deleted from any location

in which the material was stored.

      10.    The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order limit defense

counsel in the use of discovery materials in judicial proceedings in this case, except

that any document filed by any party which attaches or otherwise discloses specially

identified sensitive information as described in Paragraph 3, above, shall be filed




                                           3
   Case: 1:19-cr-00097 Document #: 104 Filed: 10/26/20 Page 4 of 4 PageID #:843




under seal to the extent necessary to protect such information, absent prior

permission from this Court.

      11.    Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.

      12.    This Court shall retain jurisdiction in this matter to take additional

action and enter further orders as necessary to implement and enforce this protective

order governing discovery.

                                         ENTER:




                                         ANDREA R. WOOD
                                         District Judge
                                         United States District Court
                                         Northern District of Illinois

Date: October 26, 2020




                                            4
